—Judgment, Supreme Court, New York County (Marcy Kahn, J.), rendered May 1, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490). Defendant, who was arrested promptly after the sale, was the only person in the area meeting the undercover officer’s very detailed description of the seller, and he was found in possession of the prerecorded buy money.
Since defendant consented to the court’s screening of potential spectators during the undercover officer’s testimony, his claim that this procedure violated his right to a public trial is unpreserved (see People v Pollock, 50 NY2d 547, 550), and we decline to review it in the interest of justice. Were we to *70review this claim, we would find that at the Hinton hearing the People established an overriding interest that warranted this narrowly tailored closure (see Waller v Georgia, 467 US 39; People v Jones, 96 NY2d 213). Concur — Andrias, J.P., Saxe, Rosenberger, Lerner and Friedman, JJ.